October 11, 2013 Division of Corporate Finance U.S. Securities and Exchange Commission treet, NE Washington, D.C.20549 Attn:Mr. H. Roger Schwall Assistant Director Re: Newpark Resources, Inc. Form 10-K for Fiscal Year Ended December 31, 2012 Filed February 28, 2013 Form 10-Q for Fiscal Quarter Ended June 30, 2013 Filed July 26, 2013 File No. 1-02960 Dear Mr. Schwall: We confirm receipt of your letter of September 17, 2013 (the “Comment Letter”), addressed to Mr. Gregg Piontek, Chief Financial Officer of Newpark Resources, Inc. (“Newpark” or the “Company”), pursuant to which you provided comments from the staff (the “Staff”) of the Securities and Exchange Commission (“SEC”) pertaining to (a)our Annual Report on Form 10-K for the fiscal year ended December 31, 2012 filed with the SEC on February 28, 2013 (the “Annual Report”) and (b) our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2013 filed with the SEC on July 26, 2013 (the “Form 10-Q”). For your convenience, the comments contained in your Comment Letter are set forth below. Our responses follow below each comment in bold. Form 10-K for the Fiscal Year Ended December 31, 2012 Risk Factors, page 7 Risk Related to Legal and Regulatory Matters, Including Environmental Regulations, page 11 1. We note your disclosure at page 11 regarding regulatory risks related to hydraulic fracturing. This appears to be the only reference to hydraulic fracturing in your filing. Please revise your disclosure to clarify the extent to which you are involved in the process of hydraulic fracturing, such as whether your drilling fluids products are used in hydraulic fracturing operations, and whether the services you provide relate to hydraulic fracturing operations. In addition, please include risk factor disclosure to address specifically, if material, the financial and operational risks associated with hydraulic fracturing, such as underground migration and surface spillage or mishandling of fluids, including chemical additives. In the alternative, please tell us why such risks are not material to you. Newpark Resources, Inc. • 2700 Research Forest Drive, Suite 100, The Woodlands, Texas 77381 • (281) 362-6800 • FAX (281) 362-6801 Mr. H. Roger Schwall Division of Corporate Finance
